Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Amendment, filed 3-4-2022, with respect to claims 1-10, 11-16, 18, and 20-22 have been fully considered and are persuasive.  The rejections of the last, final office action have been withdrawn. 
Allowable Subject Matter
Claims 1-10, 11-16, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited reference (such as: U.S. Patent No. 10,553236 by Ayrapetian et al) do not teach or suggest: 
"...obtaining a transmit speech signal generated by a first device during a communication session between the first device and a second device;
obtaining a receive-path signal that includes an echo speech signal of the transmit speech signal and a receive speech signal originating at the second device during the communication session;
identifying a first portion of the receive-path signal that occurs at a first time frame and that includes a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component;
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component 
identifying a second portion of the receive-path signal that occurs at a second time frame different from the first time frame and that includes a third frequency component of the echo speech signal and a fourth frequency component of the receive speech signal in which the third frequency component is the same as the fourth frequency component; and
avoiding attenuating the second portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 10,553236 by Ayrapetian et al) do not teach or suggest: 
"...generating, at a first device, a transmit speech signal during a communication session between the first device and a second device; transmitting, via a voice network, the transmit speech signal to the second device by way of a communication interface of the first device; receiving, at the communication interface of the first device, a receive-path signal that includes an echo speech signal of the transmit speech signal and a receive speech signal originating at the second device during the communication session and transmitted over the voice network, the echo speech signal being an echo of the transmit speech signal that results from transmission of the transmit speech signal by way of the communication interface via the voice network; 
identifying a portion of the receive-path signal that includes, at a particular time, a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component; 

amplifying the second frequency component of the portion while avoiding amplifying the first frequency component based on the second frequency component corresponding to the receive speech signal and based on the first frequency component corresponding to the echo speech signal...", along with the other limitations in the claim.
Independent Claim 18 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 7,110,525 by Heller et al and U.S. Patent No. 7,023,979 by Wu et al) do not teach or suggest: 
"...obtaining a transmit speech signal generated by a first device during a communication session between the first device and a second device;
obtaining a receive-path signal that includes an echo speech signal of the transmit speech signal and a receive speech signal originating at the second device during the communication session;
identifying a first portion of the receive-path signal that occurs at a first time frame and that includes a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component;
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component corresponding to the 
identifying a second portion of the receive-path signal that occurs at a second time frame different from the first time frame and that includes a third frequency component of the echo speech signal and a fourth frequency component of the receive speech signal in which the third frequency component is the same as the fourth frequency component; and
avoiding attenuating the second portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653